Case: 15-12563    Date Filed: 10/16/2015   Page: 1 of 4


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-12563
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 4:14-cv-00287-HLM



BYRON SCOTT WRIGHT,

                                                             Plaintiff-Appellant,

                                      versus

STATE OF GEORGIA,
POLK COUNTY,
BALDWIN COUNTY,
RANDALL HINES,
Ph.D. Interim Reginal Hospital Administrator,
MICHAEL L. MURPHY,
Judge, Tallapoosa Judicial Circuit, et al.,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (October 16, 2015)
              Case: 15-12563     Date Filed: 10/16/2015   Page: 2 of 4


Before HULL, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Byron Scott Wright, who is civilly committed and proceeding pro se,

appeals the sua sponte dismissal of his 42 U.S.C. § 1983 action claiming violations

of the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments. Wright’s § 1983

action was dismissed for failure to timely serve process on the named defendants

under Federal Rule of Civil Procedure 4(m). Wright failed to serve the defendants

within 120 days of filing his lawsuit, as demanded by Rule 4(m), or within the 14-

day extension ordered by the district court. After careful review of the record, we

affirm.

      We review for abuse of discretion a district court’s dismissal without

prejudice of a plaintiff’s complaint for failure to timely serve a defendant under

Rule 4(m). Lepone-Dempsey v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1280 (11th

Cir. 2007). We also review the district court’s denial of a motion to extend time to

serve process for abuse of discretion. Id. Under this standard, we must affirm

“unless we find that the district court has made a clear error of judgment, or has

applied the wrong legal standard.” United States v. Frazier, 387 F.3d 1244, 1259

(11th Cir. 2004) (en banc).

      On or after filing a complaint, “the plaintiff may present a summons to the

clerk for signature and seal.” Fed. R. Civ. P. 4(b). However, the plaintiff is


                                          2
              Case: 15-12563     Date Filed: 10/16/2015    Page: 3 of 4


responsible for ensuring that the summons and complaint are served within the

time required by Rule 4(m). Fed. R. Civ. P. 4(c)(1). Pursuant to Rule 4(m),

      If a defendant is not served within 120 days after the complaint is
      filed, the court—on motion or on its own after notice to the plaintiff—
      must dismiss the action without prejudice against that defendant or
      order that service be made within a specified time. But if the plaintiff
      shows good cause for the failure, the court must extend the time for
      service for an appropriate period.

Fed. R. Civ. P. 4(m). Good cause exists “when some outside factor, such as

reliance on faulty advice, rather than inadvertence or negligence, prevented

service.” Lepone-Dempsey, 476 F.3d at 1281 (quotation omitted). But Rule 4(m)

grants a district court the discretion to extend the time for service of process even

absent a showing of good cause. Horenkamp v. Van Winkle & Co., 402 F.3d
1129, 1132 (11th Cir. 2005).

      On appeal, Wright makes two “good cause” arguments. Wright first claims

that he kept in touch with the clerk’s office and was never informed that he needed

to take further steps. However, Wright does not say that the clerk’s office in any

way impeded his serving process or that he failed to effect service because he

relied on faulty advice from the clerk’s office. Wright next claims that Central

State Hospital, the facility at which he is committed, did not help him get his

paperwork notarized or make copies. However, Rule 4 does not require

notarization of a summons. See Fed. R. Civ. P. 4(a)(1) (describing the required

contents of a summons). And once the district court granted him a 14-day
                                           3
              Case: 15-12563     Date Filed: 10/16/2015    Page: 4 of 4


extension, Wright was on notice of his responsibility to find a means to copy his

documents. Although Wright eventually requested an extension to comply with

the 14-day deadline, he did so only after that time period had lapsed. Wright has

not shown good cause for his failure to serve the defendants.

      A district court may extend the time for service of process even absent a

showing of good cause. However, Wright had already been given a 14-day

extension after the initial 120 days had passed. The district court did not abuse its

discretion by dismissing Wright’s complaint without prejudice after he failed once

again to serve the defendants.

AFFIRMED.




                                          4